UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52624 CYBRA CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 13-3303290 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Executive Blvd., Yonkers, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (914)963-6600 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ As of November 12, 2010 the registrant had 14,795,806 shares of Common Stock outstanding. CYBRA Corporation Table of Contents Page Part I. Financial Information 1 Item 1. Financial Statements 1 Balance Sheets as of September 30, 2010 and December 31, 2009 1 Statements of Operations for the three and nine months ended September 30, 2010 and 2009 2 Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 Part II. Other Information 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities And Use of Proceeds 20 Item 6. Exhibits 21 Signatures 22 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CYBRA CORPORATION BALANCE SHEETS September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $17,000 at September 30, 2010 and December 31, 2009 Total Current Assets PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation and amortization of $277,892 at September 30, 2010 and $263,425 at December 31, 2009 SOFTWARE DEVELOPMENT, at cost, less accumulated amortization of $519,162 at September 30, 2010 and $349,862 at December 31, 2009 SECURITY DEPOSITS AND OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES 8% Convertible Debentures $ $ Accrued liquidated damages - registration rights agreement 0 Accounts payable and accrued expenses, including deferred unpaid officer/director compensation of $176,949 at September 30, 2010 and $90,565 at December 31, 2009 Accrued interest Loans from shareholders in contemplation of private placement of common stock - Deferred revenue TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIT Preferred Stock, Series A 10% Convertible Preferred Stock, par value $.001 per share, 2,090,000 authorized, issued and outstanding (liquidation preference $1,045,000) - Common stock, par value $0.001 per share, 100,000,000 shares authorized; 14,775,365 and 13,766,662 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid - in capital Common Stock to be issued - Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements -1- CYBRA CORPORATION STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, REVENUES Products $ $ $ Services TOTAL REVENUES COST OF GOODS SOLD Equipment purchases Royalties and consulting GROSS PROFIT Research and Development Selling, General and Administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Reversal (Loss) on debenture valuation adjustment - ) ) Reversal on liquidated damages - - Loss on debt restructuring ) - ) - Beneficial conversion cost in connection with issuance of common stock in exchange for interest payable. ) - ) - Loss in connection with issuance of 10% convertible preferredstock valued at $1,665,788 in exchange for 8% convertible debentures with an outstanding balance of $1,045,000 at the date of exchange ) - ) - Interest expense, includes amortization of deferred finance costs of $113,010 for the nine months ended September 30, 2009 ) Interest income 19 8 39 43 ) NET (LOSS) $ ) $ ) ) $ ) PER SHARE DATA Basic and diluted net loss per share $ ) $ ) ) $ ) Basic and diluted weighted-average shares outstanding The accompanying notes are an integral part of the financial statements -2- CYBRA CORPORATION STATEMENT OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and Amortization Stock based compensation - Loss on debt restructuring - Beneficial conversion cost in connection with issuance of common stock in exchange for interest payable. - Loss in connection with issuance of 10% convertible preferredstock valued at $1,665,788 in exchange for 8% convertible debentures with an outstanding balance of $1,045,000 at the date of exchange - Interest expense - amortization of debt discount - Amortization of deferred finance cost - Loss on debenture valuation adjustment - Debenture valuation adjustment ) - Consultant compensation to be paid with 275,000 shares of common stock, not yet issued - Changes in operating assets and liabilities (Decrease) in accrued liquidated damages ) - (Increase) decrease in accounts receivable ) Decrease in security deposits and other assets - (Decrease) in accounts payable and accrued expenses ) ) Increase in accrued interest Deferred revenue 79 Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment and increase in software development ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from shareholderstoward the planned issuanceof common stock - Net Cash Provided by Financing Activities - (DECREASE)IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Income Taxes $ $ Interest $ $
